

Exhibit 10.22


SECOND AMENDMENT TO LEASE


This Second Amendment to Lease ("Second Amendment") is entered into, and dated
for reference purposes, as of September 30, 2014, (the "Execution Date") by and
between RGA REAL ESTATE HOLDINGS, LLC, a Missouri limited liability company, as
Landlord ('Landlord") and EPSILON DATA MANAGEMENT, LLC, as Tenant ("Tenant"),
with reference to the following facts:


WHEREAS, Sterling Properties LLC and Sterling Direct, Inc. entered into a Lease
dated September 22, 1997 and an addendum to Lease also dated September 22, 1997
with respect to a 116,783 SF Office/Production/Warehouse Facility located at One
American Eagle Plaza, Earth City, Missouri 63045 (collectively, the "Original
Lease"); and


WHEREAS, Sterling Direct, Inc. transferred its right, title, interests and
obligations in the Original Lease to The Reynolds and Reynolds Company on
October 1, 1999; and


WHEREAS, The Reynolds and Reynolds Company transferred its right, title,
interests and obligations in the Original Lease to ISG e-CRM Acquisitions
Company on August 2, 2000; and


WHEREAS, ISG e-CRM Acquisitions Company subsequently changed its name to The
Relizon e-CRM Company on August 14, 2000; and


WHEREAS, The Relizon e-CRM Company was purchased by ADS Alliance Data Systems,
Inc. on October 28, 2004; and


WHEREAS, The Relizon e-CRM Company changed its name to Epsilon Marketing
Services, Inc. on or about October 29, 2004; and


WHEREAS, Sterling Properties, LLC and Epsilon Marketing Services, Inc. executed
Addendum #2 to the Original Lease dated March 17, 2005; and


WHEREAS, Epsilon Marketing Services, Inc. transferred its right, title,
interests and obligations in the Original Lease to Epsilon Data Management, LLC
on or about January 1, 2006; and
 
WHEREAS, On or about July 6, 2006 Sterling Properties LLC transferred its right,
title, interests and obligations as Landlord in the Original Lease as amended to
Bekins Properties LLC.; and


WHEREAS, Bekins Properties LLC and Epsilon Data Management, LLC entered into a
First Amendment to Lease effective September 1, 2011; and


WHEREAS, on or about August 28th, 2013 the building in which the leased premises
is located was conveyed to RGA Real Estate Holdings, LLC, resulting in RGA Real
Estate Holdings, LLC assuming the Original Lease and First Amendment to Lease
and becoming the successor Landlord to Bekins Properties LLC; and



--------------------------------------------------------------------------------





WHEREAS, Landlord and Tenant have agreed to amend the Original Lease as amended
by Addendum #2 and the First Amendment to Lease (collectively, the "Lease") as
set forth herein.


        NOW, THEREFORE, for good and valuable consideration, and in
consideration of the covenants and agreements herein contained, the parties
hereby agree to amend the Lease as follows:



1. Effective January 1, 2015, the Lease Term will be extended Twenty-Four (24)
months to December 31, 2016.




2. NET Rent for the extended Lease term shall be $   annually.




3. Landlord, at Landlord's expense, will agree to perform the following
maintenance and improvements (the "Improvements"):

a) Repair the asphalt in the areas shown on Exhibit A attached hereto.

b) Replace all damaged curbs.

c) Concrete loading ramp to be caulked.

d) Replace, if necessary as determined by Landlord, any or all of the HVAC
rooftop units shown on Exhibit B attached hereto.  Landlord is currently
investigating the condition of the HVAC units, and if is determined that the
remaining useful life of any unit(s) is not at least equal to the extended term
of the Lease, Landlord will replace such unit(s).




4. The Improvements shall be performed in a good and workmanlike manner and
shall be completed by Landlord no later than December 31, 2014.  Prior to
commencing the Improvements, Landlord shall provide Tenant with a schedule of
construction. Landlord will use reasonable efforts to complete the Improvements
with minimal interference to the operation of Tenant's business at the Premises.




5. The following sentence (contained in the Original Lease) is hereby deleted
from the Lease:



"The maximum deductible on all coverages and policies is $25,000."


In exchange for the deletion of the above sentence, Tenant will cause its parent
corporation, Alliance Data Systems Corporation, to immediately deliver to
Landlord a Lease Guaranty in the form attached hereto as Exhibit C.



6. Except as hereinabove amended, the Lease remains in full force and effect in
accordance with its terms including utilities, real estate taxes and operating
expenses.




7. This Second Amendment taken together with the Lease, together with all
amendments, exhibits, schedules, riders and addenda to each, constitutes the
full and complete agreement and understanding between the parties hereto and
shall supersede all prior communications, representations, understandings or
agreements, if any, whether oral or written, concerning the subject matter
contained in this Second Amendment and the Lease, and no provision of the Lease
as so amended may be modified, amended, waived






--------------------------------------------------------------------------------





or discharged in whole or in part, except by a written instrument executed by
all of the parties hereto.



8. Each party represents and warrants to the other that it has full authority
and power to enter into and perform its obligations under this Second Amendment,
that the person executing this Second Amendment is fully empowered to do so,
that no consent or authorization is necessary from any third party, and that
this Second Amendment is valid, binding and legally enforceable in accordance
with its terms. Landlord may request that Tenant provide Landlord evidence of
Tenant's authority.



 
IN WITNESS THEREOF, the parties hereto have executed this Second Amendment as of
the date set forth above.




TENANT:


EPSILON DATA MANAGEMENT, LLC


By: /s/ Paul Dundon
Name: Paul Dundon
Title: CFO






LANDLORD:


RGA REAL ESTATE HOLDINGS, LLC


By:  /s/ Michael D. McLellan
Name: Michael D. McLellan
Title: SVP, Head of Real Estate Investments





--------------------------------------------------------------------------------